Title: To George Washington from the District of Columbia Commissioners, 25 October 1798
From: Commissioners for the District of Columbia
To: Washington, George



Sir,
Washington 25th October 1798

We received your Letter of 22d Inst., and in consequence, have caused the Draft of an agreement to be made, such as appeared to

us to correspond with your ideas, but lest any alterations might be wished, we advised Mr Blagdin to wait on you with it, and to take with him the Plans, specifications &c, so that if you have stamped paper, the duty on which will be seventy five cents per sheet, the writings may be copied and executed at Mount Vernon; but if not, (as is probably the case) they may be written and executed here, after Mr Blagdin’s Return. We are, with sentiments of great respect, Sir, Yr Mo: Obt Servts

William Thornton
Alexr White

